UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
                                        )
SHARQAWI ABDU ALI AL-HAJJ              )
            (ISN 1457)                 )
                                       )
            Petitioner,                )
                                       ) Civil Action No. 09-745 (RCL)
            v.                         )
                                       )
BARACK OBAMA, et al.,                  )
                                       )
            Respondents.               )
                                       )
_______________________________________)

                                               ORDER

       Before the Court is respondents’ Consent Motion for Enlargement of Time Within Which

to File an Amended Factual Return [1536]. Respondents request a 30-day enlargement of time

within which to file their amended factual return as required by this Court’s May 23, 2011 Order

[1530]. It is hereby

       ORDERED that respondents’ Consent Motion [1536] is GRANTED, and that

respondents shall have an additional 30 days, up to and including July 22, 2011, within which to

file their amended factual return.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on June 22, 2011.